IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0300
                             Filed December 15, 2021

IN THE INTEREST OF B.L.,
Minor Child,

B.L., Minor Child,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Plymouth County, Daniel P.

Vakulskas, District Associate Judge.



       An adjudicated delinquent appeals from the district court’s finding that

statutes mandating his records become public for at least two years are

constitutional. AFFIRMED.



       Meret Thali (until withdrawal) and Joseph W. Kertels of Juvenile Law

Center, Sioux City, for appellant.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.



       Heard by Greer, P.J., Badding, J., and Carr, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


GREER, Presiding Judge.

         In 2017, B.L. was adjudicated delinquent after committing an act against an

individual under the age of twelve that, were B.L. an adult, would be considered

sexual abuse in the second degree, a forcible felony. See Iowa Code § 702.11(1)

(2017). In 2020, B.L. moved to have the juvenile court retain jurisdiction of his

case past his eighteenth birthday1 to keep his record confidential until the time it

could be sealed. After a 2021 hearing on the motion, although the State did not

resist, the court dismissed B.L.’s case and waived the requirement that B.L.

register as a sex offender. But the court denied the motion to make B.L.’s records

confidential. Arguing this action constituted cruel and unusual punishment, B.L.

appeals the ruling on his motion.

I. Background Facts and Proceedings.

         We accept as true that, as a teenager, B.L. performed a sex act on a child

under the age of twelve. Were B.L. an adult, the act would be sexual abuse in the

second degree, which is considered a forcible felony. After the court adjudicated

B.L. to be a delinquent child, he was placed in a residential treatment facility and

the requirement that he register as a sex offender was deferred. B.L. spent nearly

four years on probation, eventually moving in with step-family members and then

his parent while he continued his required programs and therapy. It is undisputed

that B.L. made considerable progress toward reunification with his parents and

siblings.




1   B.L. turned eighteen in November 2020.
                                          3


       As his eighteenth birthday approached in 2020, B.L. had progressed such

that the juvenile court was preparing to discharge him from probation. However,

Iowa Code section 232.147(4) (2020)2 states:

       Official juvenile court records containing a petition or complaint
       alleging the commission of a delinquent act that would be a forcible
       felony if committed by an adult shall be public records subject to a
       confidentiality order under section 232.149A or sealing under section
       232.150. However, such official records shall not be available to the
       public or any governmental agency through the internet or in an
       electronic customized data report unless the child has been
       adjudicated delinquent in the matter.

Iowa Code section 232.150 provides that the court shall set a hearing to seal the

records two years after the date of the last official action. For B.L., this meant his

records would not be sealed before 2023.

       In 2021, the court held a hearing to review B.L.’s case and progress and

address the motion. At the hearing, B.L. asked the court to find Iowa Code section

232.147 unconstitutional as cruel and unusual punishment under the Iowa and

United States Constitutions.3 Once the information was made public, he asserted,

it would be easily found on the internet by anyone with access—anyone could

easily take a screenshot and preserve that photograph beyond the two-year span

even if his records were sealed. And, the State’s recommendation that B.L. not be




2 Between the time B.L. was adjudicated a delinquent in 2017 and filed the motion
in 2020, no substantive changes were made to the applicable code sections. In
this opinion, we cite the 2020 version of the code.
3 The Iowa Supreme Court has evaluated both constitutional clauses through the

same framework laid out by the United States Supreme Court; as such, we
consider the two simultaneously. See State v. Bruegger, 773 N.W.2d 862, 882
(Iowa 2009) (“Our past cases have generally assumed that the standards for
assessing whether a sentence amounts to cruel and unusual punishment under
the Iowa Constitution are identical to the Federal Constitution.”).
                                           4


required to register as a sex offender would be nullified by his records being

published. The State did not resist the motion.

       Still, the court determined that the law could not be cruel and unusual

punishment because it was not punitive.4 Therefore, the court dismissed the case

after finding B.L. would not be required to register as a sex offender and the

records would remain public, consistent with Iowa Code section 232.147(4).

II. Standard of Review.

       We conduct a de novo review of constitutional challenges. In re T.H., 913

N.W.2d 578, 582 (Iowa 2018).

III. Analysis.

       Iowa Code section 232.147(3) directs: “Official juvenile court records in all

cases alleging the commission of a delinquent act except those alleging the

commission of a delinquent act that would be a forcible felony if committed by an

adult shall be confidential and are not public records.” The legislature provided a

process for sealing the records:

       In the case of an adjudication of delinquency, the court shall upon its
       own motion schedule a sealing of records hearing to be held two
       years after the date of the last official action, or the date the child
       becomes eighteen years of age, whichever is later. . . . The court,
       after hearing, shall order the official juvenile court records in the case
       including those specified in sections 232.147, 232.149, 232.149A,
       232.149B, and 915.25, sealed if the court finds all of the following:
               (1) The person is eighteen years of age or older and two years
       have elapsed since the last official action in the person’s case.
               (2) The person has not been subsequently convicted of a
       felony or an aggravated or serious misdemeanor or adjudicated a
       delinquent child for an act which if committed by an adult would be a


4As the district court observed, the records had never been confidential—they had
been public all along. However, neither party presented evidence to support or
negate this statement.
                                          5


       felony, an aggravated misdemeanor, or a serious misdemeanor and
       no proceeding is pending seeking such conviction or adjudication.
              (3) The person was not placed on youthful offender status,
       transferred back to district court after the youthful offender’s
       eighteenth birthday, and sentenced for the offense which
       precipitated the youthful offender placement.
              (4) The person was not adjudicated delinquent on an offense
       involving a violation of section 321J.2.

Iowa Code § 232.150(1)(a). Under this process, following his adjudication as

delinquent, there is no mechanism for the court to seal B.L.’s records until February

2023.5 Even then, the records will only be sealed if he meets the listed criteria.

       B.L. argues the imposition of this two-year waiting period is cruel and

unusual punishment. The Iowa Constitution states, “Excessive bail shall not be

required; excessive fines shall not be imposed, and cruel and unusual punishment

shall not be inflicted.” Iowa Const. art. I, § 17. The United States Constitution

likewise promises “[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII.

“This basic concept stands for the proposition that even guilty people are entitled

to protection from overreaching punishment meted out by the state.” Bruegger,

773 N.W.2d at 872. We first evaluate whether the statute constitutes punishment

before moving on to whether it is cruel and unusual.

       A. Punishment.

       “Before we can assess whether [a statutory mandate] is cruel and unusual,

we must first determine that [it] is, in fact, punishment.” T.H., 913 N.W.2d at 587.


5 At the district court hearing on the issue, “publication” of his record was explained
to mean that B.L.’s name and charge would appear on Iowa Courts Online, as well
as the demarcation “dismissed.” Additionally, someone would be able to go to the
county clerk’s office and request to see a copy of the charges. Neither medium
would allow someone to see the entirety of B.L.’s file.
                                            6


We do this through a two-prong analysis: first considering (1) did “the legislature

intend[] the statute to be punitive, rather than civil, in nature,” and then (2) if it was

not intended to be punitive, is it still “‘so punitive either in purpose or effect as to

negate’ the nonpunitive intent.” Id. (citation omitted). Both parties agree that this

statute was not intended to be punitive,6 so our discussion begins with the second

prong.

         In determining whether the nonpunitive intent has been negated, the United

States Supreme Court has established a series of factors to evaluate, known as

the Mendoza-Martinez factors. See Kennedy v. Mendoza-Martinez, 372 U.S. 144,

168–69 (1963). These factors7 are:

         [(1)] [w]hether the sanction involves an affirmative disability or
         restraint, [(2)] whether it has historically been regarded as a
         punishment, [(3)] whether it comes into play only on a finding of
         scienter, [(4)] whether its operation will promote the traditional aims
         of punishment—retribution and deterrence, [(5)] whether the
         behavior to which it applies is already a crime, [(6)] whether an
         alternative purpose to which it may rationally be connected is
         assignable for it, and [(7)] whether it appears excessive in relation to
         the alternative purpose assigned.

Id. The Court later elaborated that the factors are “useful guideposts,” but that the

most relevant factors are “whether, in its necessary operation, the regulatory

scheme: has been regarded in our history and traditions as a punishment; imposes

an affirmative disability or restraint; promotes the traditional aims of punishment;



6 In B.L.’s appellate brief, he addressed the legislative goal of protection: “Just as
the legislature would want to protect the public by alerting them of the presence of
registered sex offenders in their community they would also want to protect the
public by alerting them of the presence of a juvenile who has committed one of
these more serious felonies.”
7 These factors are also utilized under Iowa case law for a similar Iowa

constitutional analysis. See, e.g., T.H., 913 N.W.2d at 588.
                                           7


has a rational connection to a nonpunitive purpose; or is excessive with respect to

this purpose.” Smith v. Doe, 538 U.S. 84, 97 (2003) (citation omitted). We

examine each of the seven factors in turn.

       1. Affirmative Disability or Restraint.

       The publication of B.L.’s record alone does not impose any affirmative

disability or restraint. The statute does not require or prevent B.L. from doing

anything. It is undoubtedly true that there are social and economic consequences

from these records being public even for a short time—we do not minimize these.

But, in support of his assertion that publication of his record is an affirmative

disability or restraint, B.L. points only to sources relating to the sex offender

registry. And where the sex offender registry comes with a slew of expectations

and rules about where one can live, work, and socialize, as well as rigorous

registration protocols, this statute does not create the same affirmative disabilities

and restraints. Cf. T.H., 913 N.W.2d at 588–89 (using this factor to weigh in favor

of finding the statute punitive given the restrictive obligations under the registry’s

requirements). This factor, then, weighs against finding the statute punitive.

       2. Historically Regarded as Punishment.

       For adults:

       Our system does not treat dissemination of truthful information in
       furtherance of a legitimate governmental objective as punishment.
       On the contrary, our criminal law tradition insists on public indictment,
       public trial, and public imposition of sentence. Transparency is
       essential to maintaining public respect for the criminal justice system,
       ensuring its integrity, and protecting the rights of the accused. The
       publicity may cause adverse consequences for the convicted
       defendant, running from mild personal embarrassment to social
       ostracism. In contrast to the colonial shaming punishments,
       however, the State does not make the publicity and the resulting
       stigma an integral part of the objective of the regulatory scheme.
                                           8



Smith, 538 U.S. at 98–99.

       Still, T.H. made clear that actions that might not historically be considered

punishment for an adult might be for a child. 913 N.W.2d at 589–90 (“While the

dissemination of accurate information about a criminal record is not historically

punitive for adults, juveniles are traditionally shielded from such publication. Under

the juvenile court’s jurisdiction, juveniles surrender certain procedural safeguards

afforded to adults—namely a trial by jury—in exchange for the benefits of a

confidential, rehabilitative system. . . . By sealing records, juvenile courts prevent

youths from enduring lasting stigma for adolescent blunders.”). The T.H. court

went on to explain how, were a child adjudicated and required to be placed on the

sex offender registry, a vast amount of their personal information would be shared

with the world and could never truly be removed8—“a possibility that is antithetical

to the traditional treatment of juveniles within our justice system.” Id. at 592. And

at the hearing, the juvenile court officer supervising B.L. testified:

       [I]n my position, it is my belief that if [B.L.] is not being—if the Court
       accepts Juvenile Court Services’s recommendation to avoid the
       registry, in my opinion, and it is in some way—in—in some ways
       it’s—it’s punitive, because then his public records would be available
       to any potential employer or school that would type Iowa courts
       online, and public charges would be available; not the work he has
       done in Juvenile Court Services, because that is all confidential, but
       the charges itself would be available to the public.
               Now, potential employers and colleges may—may or may not
       have the time to investigate further or ask questions as to what was
       the final outcome. Most of the time once an employer or college sees
       something related to sexual abuse, basically it’s just automatically

8 Both the T.H. court and B.L. point to the reality of our digital world and how a
simple screenshot can preserve what even the courts seal. 913 N.W.2d at 592
(“While T.H.’s period of registration may be less than an adult’s, a member of the
public need only take a screen shot of the website to preserve T.H.’s presence
forever.”).
                                          9


       turned down. That has been my experience with previous juveniles
       who have now registered and are facing that issue.

       He makes a good point. Although B.L.’s rehabilitation was successful,

those records are unavailable and unlikely to be a consideration once the public

charge is known. While the T.H. court went on to bolster its concern with a

discussion of how much the registry publishes about its members, the base

concern is the same: we keep juvenile records confidential in the spirit of

rehabilitation over punishment. In this vein, the second factor leans in favor of

publication being punitive in nature.

       3. Scienter.

       Both parties agree that this element, which evaluates “whether regulations

are triggered upon a finding of scienter,” weighs against determining the

publication of B.L.’s records is punitive. The statute does not require a scienter

finding, only an adjudication of delinquency. See Iowa Code §§ 232.147, 232.150.

And historically, this factor has been given less weight than its co-factors. See

Smith, 538 U.S. at 97, 105; T.H., 913 N.W.2d at 592.

       4. Retribution and Deterrence.

       The fourth factor turns to whether the statute promotes retribution and

deterrence, the traditional aims of punishment. However, even if a statute is found

to deter future wrongdoing, the factor also requires the statute to be retributive for

it to weigh toward a finding of punishment. In his appellate brief, B.L. argues that

this factor leans toward the statute being punitive because it can come with a

number of hardships. However, this is not enough to prove it is retributive. Black’s

Law Dictionary defines retribution as “Punishment imposed as repayment or
                                         10

revenge for the offense committed.” Retribution, Black’s Law Dictionary (9th ed.

2009) (emphasis added). Retribution, then, invokes a sense of “pay back” that is

not present in this statute—B.L. is not being asked, through this statute, to spend

time incarcerated or even pay a fine or fee.        Instead, the statute promotes

transparency and community protection as discussed below. As in T.H., then, this

factor weighs against finding the statute punitive. See 913 N.W.2d at 593–94.

       5. Behavior is Already a Crime.

       This factor, like scienter before it, has also not typically been given much

weight in the balance. See Smith, 538 U.S. at 105; T.H., 913 N.W.2d at 594. The

court in T.H. believed that the fact that a statute was triggered by a past crime was

not sufficient to say that the statute applied to behavior that was already criminal.

Indeed, as in T.H., past criminal behavior is the necessary starting point of making

public criminal records—the statute is not truly criminalizing the behavior twice.

913 N.W.2d at 594. As such, this factor weighs against finding the statute punitive.

       6. Alternative Purpose.

       Both parties again agree that this factor, considering if an alternative

purpose can rationally account for the action, weighs against considering the

waiting period punitive. The alternative, nonpunitive purpose here, as was present

in T.H., is protecting the community. See id. We would add, however, that

transparency in court records is also “essential to maintaining public respect for

the criminal justice system, ensuring its integrity, and protecting the rights of the

accused.” Smith, 538 U.S. at 99. While we typically cloak juvenile records in the

spirit of rehabilitation, as discussed above, there are these other, nonpunitive

reasons to disseminate limited, truthful information.
                                         11

       7. Relation to Alternative Purpose.

       This final factor evaluates “whether the legislature’s chosen means to carry

out its legitimate interests are so excessive as to cross the line from a civil

regulation to a criminal punishment.” T.H., 913 N.W.2d at 594. Our supreme court

has regarded this final factor the most important of the seven. Id. In both Smith

and T.H., the focus was on recidivism. 538 U.S. at 103; 913 N.W.2d at 595. This

focus made sense as both cases were considering the sex offender registry, and

its many impositions, as not only distributing information but placing barriers

between sex offenders and children. However, the public dissemination of court

records takes a different tack in protecting the community. It does not place these

barriers to prevent recidivism but instead gives individuals the opportunity to gather

limited information about the background of those with whom they interact.

Further, publication maintains the “integrity” of the court system, Smith, 538 U.S.

at 99, and keeps the public informed of what is occurring in the judicial branch of

their government.

       With this purpose in mind, it is hard to imagine a less excessive way of

providing the community the minimum necessary information. A far cry from the

sex offender registry, posting B.L.’s record on Iowa Courts Online will relay only

his name, charges, and that his case has been dismissed. Further, if B.L. follows

the mandates of Iowa Code section 232.150, the record will only remain viewable

for two years. Unlike T.H., where the “totality of the statute’s impositions” were

“coupled with the mass publication of the juvenile’s personal information,” there

are no such impositions involved in this case that make the legislature’s decision
                                        12


to require the posting of B.L.’s record excessive. So this factor weighs against

finding the statute is punitive.

       8. Balancing.

       Ultimately, with all but one factor weighing against finding the statute

punitive, requiring a two-year period before B.L.’s records involving a forcible

felony juvenile adjudication can be sealed is not punishment. We therefore need

not determine if it is cruel and unusual. Thus, absent a change in legislation to

address B.L.’s pointed concerns about the application of the statute in the age of

social media ruin, there is no remedy we can offer.

       IV. Conclusion.

       As Iowa Code sections 232.147 and 232.150 are not, on balance, punitive,

they cannot constitute cruel and unusual punishment. We affirm the district court’s

finding of such. B.L.’s records shall be accessible to the public until at least the

hearing to seal his records, already scheduled for 2023.

       AFFIRMED.